DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019 was considered by the examiner.
Drawings
The drawings received on 9/26/2019 have been accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the phrase “as delayed to the at least one rank change signal as not delayed to determine…” throughout these claims.  The use of the word delayed is confusing and renders the claim indefinite.  It is not clear what applicant intends to claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penney et al. [US 2019/0259431].
Claim 1, Penney et al. discloses a semiconductor system [Fig. 1] comprising: a semiconductor device comprising: a first memory rank [memory banks 12, par. 0038], wherein the semiconductor device is configured to perform, in response to receiving a first write command, a first write operation of writing first data to the first memory rank; and a second memory rank [memory banks 12, par. 0038], wherein the semiconductor device is configured to perform, in response to receiving a second write command, a second write operation of writing second data to the second memory rank; and a controller configured to receive at least one write request and responsively generate the first and second write commands [par. 0039, command interface] separated in time so that a transition time interval between generation of the first write command and 
Claim 2, Penney et al. discloses the semiconductor system of claim 1, wherein the controller comprises a rank change signal generation circuit configured to generate a rank change signal based on the at least one write request and an address information signal, wherein the rank change signal indicates that the second memory rank is different from the first memory rank [command to particular memory banks, thus implying a change between commands, par 0043].
Claim 3, Penney et al. discloses the semiconductor system of claim 2, wherein the rank change signal generation circuit comprises a rank signal generation circuit configured to generate at least one rank change signal based on the at least one write request, wherein the at least one rank change signal indicates that the first rank is being written to for the first write operation and later indicates that the second rank is being written to for the second write operation [par. 0043-0044].
Claim 6, Penney et al. discloses the semiconductor system of claim 1, wherein the controller comprises a register circuit configured to store and output: a preamble period signal including information on the preamble period; a post-amble period signal including information on the post- amble period; and a burst length signal including information on a burst length [par, 0057-0058].
Claim 7, Penney et al. discloses the semiconductor system of claim 6, wherein the register circuit is further configured to store and output: a write latency signal including information on latency for write operations [par. 0099 write latency].
Claim 8, Penney et al. discloses the semiconductor system of claim 1, wherein the controller comprises an operation period signal [par. 0039] generation circuit configured to generate an operation period signal based on the first write command [par, 0044] and a burst length signal including information on a burst length, wherein the operation period signal indicates when the first write operation is being performed [par. 0061-0064].
Claim 9 is rejected using the same rationale as claim 6.
Claim 14 is rejected using the same rationale as claim 1.
Claim 15 is rejected using the same rationale as claim 8.
Claim 16 is rejected using the same rationale as claim 2.
Claim 17 is rejected using the same rationale as claim 6.
Claim 18 is rejected using the same rationale as claim 1.
Allowable Subject Matter
Claims 10-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133